SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                   State v. Dion E. Robinson (A-40-15) (076267)

Argued January 4, 2017 -- Decided May 1, 2017

Patterson, J., writing for a unanimous Court.

        In this appeal as of right, the Court considers whether the protective sweep exception to the warrant
requirement applies to a police officer’s search of a vehicle’s passenger compartment in the wake of a traffic stop.

         After observing a driving pattern he considered unsafe in an area associated with drug activity, Officer Ceci
conducted a motor vehicle stop. The driver was defendant Dion Robinson, the front seat passenger was Catilya
Carson, the left-rear-seat passenger was Marcus Sanders, and the right-rear-seat passenger was Terron Henderson.

          Officer Ceci asked defendant for his license, registration, and insurance. Defendant misidentified himself,
stated that his license was suspended, and provided the registration and insurance. Henderson misidentified himself
as defendant. Carson and Sanders accurately identified themselves and presented identification cards but no driver’s
licenses. Defendant said that the car was owned by his friend, but that he did not know the friend’s name.

         Officer Ceci was advised by the dispatcher that defendant and Henderson each had an outstanding warrant
and that defendant was known to carry weapons. Officer Ceci confirmed that information and found that Henderson
also had a “caution for weapons.” He called for backup; a sergeant and three officers joined him at the scene.

         The officers directed defendant and Henderson out of the car, handcuffed them, and arrested them. A
search incident to arrest revealed no weapons on either. Some of the officers were assigned to watch defendant and
Henderson, who stood handcuffed on the side of the highway and were not permitted to return to the vehicle.

         Next, the officers detained, but did not arrest, Carson and Sanders, on whom the officers found no
weapons. Carson and Sanders were then directed to stand on the side of the road, monitored by officers. Officer
Ceci did not observe Carson or Sanders make any motion that suggested that either was reaching for a weapon,
attempting to hide any object, or resisting the directions of the officers. Carson and Sanders were not allowed access
to the vehicle. They were not licensed drivers and would not have been permitted to drive the vehicle home.

          Officer Ceci then conducted a sweep of the interior of the vehicle to check for weapons. He searched the
front-seat passenger area, where Carson had left her purse. When he touched the bottom of the purse, Officer Ceci
felt the outline of a handgun, which he retrieved and brought to his patrol vehicle. He then asked the other officers
to place Carson and Sanders in custody, summoned a tow truck, and applied for a search warrant.

          Defendant was charged with two weapons offenses, hindering apprehension, and four drug offenses, which
were the subject of the outstanding warrant. Defendant moved to suppress the handgun found by Officer Ceci
during his search of the car. The trial court denied the motion, finding that the traffic stop was properly based on the
officer’s articulable and reasonable suspicion that defendant had committed traffic offenses and that the search
constituted a reasonable and lawful protective sweep. Pursuant to a plea agreement, defendant pled guilty to second-
degree unlawful possession of a handgun and third-degree possession of a CDS.

         Defendant appealed the trial court’s denial of his motion to suppress. The majority of the Appellate
Division panel concluded that Officer Ceci’s search of the motor vehicle was not a lawful protective sweep and
reversed the trial court’s determination. 441 N.J. Super. 33, 46-47 (App. Div. 2015). The panel rejected the State’s
assertion that the community-caretaking exception governs this case and noted that the “plain-feel” doctrine was
irrelevant. One member of the panel dissented, finding that the search was justified as both a valid protective sweep
and an exercise of police community-caretaking functions. The State appealed as of right. R. 2:2-1(a)(2).

                                                           1
HELD: Although the circumstances gave rise to a reasonable suspicion that there was a weapon in the vehicle, the five
officers’ swift and coordinated action eliminated the risk that any of the four occupants would gain immediate access to
the weapon. Accordingly, the protective sweep exception to the warrant requirement does not govern this case. The
community-caretaking exception to the warrant requirement is irrelevant. However, the inevitable discovery exception
to the exclusionary rule may be pertinent to this case.

1. The Fourth Amendment of the United States Constitution and Article I, Paragraph 7 of the New Jersey Constitution
guarantee “[t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures,” and set forth the requirements for warrants. Warrantless searches are permissible only if
justified by one of the few specifically established and well-delineated exceptions to the warrant requirement. It is the
State’s burden to prove that a warrantless search falls within one or more of those exceptions. (pp. 16-17)

2. The protective sweep exception to the warrant requirement derives from Terry v. Ohio, 392 U.S. 1 (1968). In
Terry, the Supreme Court held that a police officer may initiate an investigatory stop in the presence of “specific and
articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion.”
Id. at 21. Terry stops are narrowly drawn to permit a reasonable search for weapons. (pp. 17-19)

3. The United States Supreme Court applied the protective sweep exception to an automobile setting in Michigan v.
Long, 463 U.S. 1032, 1049 (1983). The Court adopted that standard in State v. Lund, 119 N.J. 35, 48 (1990), but
rejected the State’s claim that the search reviewed in that case was a valid protective sweep. In State v. Gamble, the
Court upheld an automobile search as a lawful protective sweep. 218 N.J. 412, 431-33 (2014). (pp. 19-22)

4. Long and the Court’s opinions in Lund and Gamble define the standard for a valid protective sweep of an
automobile following a traffic stop: the State must present specific and articulable facts that, considered with the
rational inferences from those facts, warrant a belief that an individual in the vehicle is dangerous and that he or she
may gain immediate control of weapons. The protective sweep exception in the automobile setting does not turn
solely on the potential presence of a weapon in a vehicle. Instead, it addresses the imminent danger to police when a
driver or passenger will be permitted access to a vehicle that may contain a weapon or may be in a position to evade
or overpower the officers at the scene. That standard governs this appeal. (p. 22)

5. In light of Officer Ceci’s observations of defendant’s driving, there were specific and articulable facts giving rise
to reasonable suspicion that defendant had committed motor vehicle violations and that the traffic stop was therefore
lawful. However, Officer Ceci’s search of the car was not a valid protective sweep. There is no doubt that Officer
Ceci’s concerns that defendant and Henderson could be armed were justified, but Officer Ceci addressed the
potential danger with prompt and effective action. None of the four occupants was given an opportunity to return to
the car or was in a position to gain access to any weapon. The record did not reveal specific and articulable facts
that, at the time of Officer Ceci’s search of the vehicle, would reasonably warrant the conclusion that any of the
vehicle’s four occupants was potentially capable of gaining immediate control of weapons. The search of the car
was not within the protective sweep exception to the warrant requirement. (pp. 23-25)

6. This case does not fit within the narrow parameters of the community-caretaking doctrine as applied to the search
of a motor vehicle. There was no potential threat to any person’s safety warranting application of the doctrine at the
time that the search took place. The Court does not reach the “plain-feel” exception. (pp. 25-28)

7. In light of the officers’ continued control over the vehicle, their reasonable concern that one or more occupants
could have been armed, and the uncertain status of the vehicle’s owner, it may have been inevitable that the handgun
would have been discovered. Consequently, the inevitable discovery exception to the exclusionary rule is
potentially relevant to this case. The Court explains that exception and provides guidance for evaluating its
applicability on remand, but offers no view on the resolution of any issues raised on remand. (pp. 28-32)

          The judgment of the Appellate Division is MODIFIED and AFFIRMED, and the matter is REMANDED
to the trial court for proceedings consistent with this opinion.

     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, FERNANDEZ-VINA,
SOLOMON, and TIMPONE join in JUSTICE PATTERSON’s opinion.


                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                       A-40 September Term 2015
                                                076267

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

         v.

DION E. ROBINSON (a/k/a
QUANTAE MASON ALBERT
MITCHELL),

    Defendant-Respondent.


         Argued January 4, 2017 – Decided May 1, 2017

         On appeal from the Superior Court, Appellate
         Division, whose opinion is reported at 441
N.J. Super. 33 (App. Div. 2015).

         Jane C. Schuster, Deputy Attorney General,
         argued the cause for appellant (Christopher
         S. Porrino, Attorney General of New Jersey,
         attorney).

         Lauren S. Michaels, Assistant Deputy Public
         Defender, argued the cause for respondent
         (Joseph E. Krakora, Public Defender,
         attorney; Amira R. Scurato, Assistant Deputy
         Public Defender, of counsel and on the
         brief).

         Jonathan Romberg argued the cause for amicus
         curiae Seton Hall University School of Law
         Center for Social Justice.

         Rebecca J. Livengood argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey (Edward L. Barocas, Legal
         Director, attorney; Ms. Livengood, Mr.
         Barocas, Alexander R. Shalom, and Jeanne M.
         LoCicero, on the brief).


                               1
    JUSTICE PATTERSON delivered the opinion of the Court.

    Under federal and New Jersey search-and-seizure

jurisprudence, a police officer’s warrantless search of the

passenger compartment of a vehicle, following a lawful traffic

stop, is a constitutional protective sweep when the

circumstances give rise to a reasonable suspicion that a driver

or passenger “is dangerous and may gain immediate access to

weapons.”   State v. Gamble, 218 N.J. 412, 432 (2014) (citing

Michigan v. Long, 463 U.S. 1032, 1049, 103 S. Ct. 3469, 3481, 77
L. Ed. 2d 1201, 1220 (1983); State v. Lund, 119 N.J. 35, 48

(1990)).    A protective sweep, permitted in order to “ferret out

weapons that might be used against police officers,” id. at 433

(quoting State v. Davila, 203 N.J. 97, 129 (2010)), “must be

cursory and limited in scope to the location where the danger

may be concealed,” ibid.

    In this appeal as of right, the Court considers whether the

protective sweep exception to the warrant requirement applies to

a police officer’s search of a vehicle’s passenger compartment

in the wake of a traffic stop.    The officer conducted a brief

conversation with defendant, who was the driver, and his three

passengers; the vehicle’s occupants responded to the officer’s

questions with confusing and evasive answers.    The officer then

learned from his department’s dispatcher and a law enforcement

database that defendant and one passenger had outstanding

                                  2
warrants and were known to carry weapons.    He requested backup

and was promptly joined by four other officers.   The five

officers removed the four occupants from the vehicle and frisked

them for weapons.   They arrested and handcuffed defendant and

one passenger and monitored the other passengers outside of the

vehicle.   None of the four resisted the officers or sought

access to the vehicle.   The police officer who had conducted the

traffic stop then searched the interior of the vehicle.      The

officer lifted one passenger’s purse to search the seat,

recognized that a weapon was contained in the purse, and

retrieved a handgun.

    Charged with the unlawful possession of a handgun,

defendant moved to suppress the weapon on the ground that it was

the product of an unconstitutional search.   The trial court

denied the motion to suppress.   A divided Appellate Division

panel reversed the trial court’s judgment.   State v. Robinson,

441 N.J. Super. 33 (App. Div. 2015).   A majority of the panel

held that the motor vehicle search did not constitute either a

protective sweep or an exercise of the police officer’s

community-caretaking function.   The dissenting judge opined that

the circumstances warranted a protective sweep of the vehicle

for the officers’ safety and that the community-caretaking

exception to the warrant requirement also justified the search.



                                 3
    We conclude that although the circumstances gave rise to a

reasonable suspicion that there was a weapon in the vehicle, the

five officers’ swift and coordinated action eliminated the risk

that any of the four occupants would gain immediate access to

the weapon.    Accordingly, we hold that the protective sweep

exception to the warrant requirement does not govern this case.

We also concur with the Appellate Division majority’s

determination that the community-caretaking exception to the

warrant requirement is irrelevant.     However, because the

inevitable discovery exception to the exclusionary rule may be

pertinent to this case, we conclude that a remand is necessary.

    We therefore modify and affirm the Appellate Division’s

judgment.     We remand this matter to the trial court to determine

whether to apply the inevitable discovery exception.

                                  I.

    We derive our summary of the facts from the record

presented to the trial court during the suppression hearing.

Officer Vincent Ceci of the Galloway Township Police Department

was the sole witness at that hearing.

    Shortly after midnight on April 5, 2012, Officer Ceci,

driving a marked patrol car, observed a 2008 Mitsubishi Gallant

leave the driveway of a motel and proceed westbound on Route 30.

Officer Ceci knew the motel to be in an area associated with

drug activity.

                                  4
    As the vehicle proceeded westbound, the driver activated

his right turn signal and drove onto the shoulder of the road as

if preparing to turn right toward a store, then returned to the

travel lane.     Approaching an intersection, the driver again

activated his right turn signal, but aborted his right turn and

quickly crossed back into a westbound travel lane.     Officer Ceci

considered the driving pattern a “little suspicious” and

“unsafe.”   He noticed the “silhouette” of an object hanging and

swaying several inches below the rearview mirror.     He considered

the object to be a potential impediment to the driver’s view of

the road.   The object was later identified as an air freshener.

    After the car turned onto the northbound lanes of the

Garden State Parkway, Officer Ceci conducted a motor vehicle

stop.   He recalled that the lighting in the area was dim, and

that his patrol car’s mounted lights provided the only

illumination of the scene.     Officer Ceci approached the car’s

passenger side.    He observed that there were four people in the

car and that none of the four was wearing a seatbelt.     It would

later be determined that the driver was defendant Dion E.

Robinson, the front-seat passenger was Catilya Carson, the left-

rear-seat passenger was Marcus Sanders, and the right-rear-seat

passenger was Terron Henderson.

    Officer Ceci asked defendant for his license, registration,

and insurance.    Defendant misidentified himself as Henderson,

                                   5
stated that his license was suspended, and provided the

registration and insurance.    Officer Ceci asked the passengers

for identification.    Henderson misidentified himself as

defendant and stated that there was alcohol in the plastic cup

that he was holding.    Carson and Sanders accurately identified

themselves and presented New Jersey identification cards but no

driver’s licenses.

    Officer Ceci asked defendant where the group was going.

Defendant responded that they were returning from Atlantic City

and had been on the way to Sanders’ home to drop him off when

they were stopped.     Sanders provided his address.   In Officer

Ceci’s view, defendant’s statement that he and his passengers

were en route from Atlantic City to Sanders’ residence was

inconsistent with the location in which the officer initially

spotted the car and with the direction in which the vehicle was

traveling.   Officer Ceci inquired as to who owned the car, and

defendant said that it was owned by his friend, but that he did

not know the friend’s name.    The passengers did not identify the

vehicle’s owner.

    Ten minutes after commencement of the motor vehicle stop,

Officer Ceci was advised by the Galloway Police Department’s

dispatcher that defendant “had an outstanding NCIC hit [--]

warrant for a drug offense.”    The reference to an “NCIC hit”

denoted the National Crime Information Center, “a computerized

                                  6
database of criminal justice information available to law

enforcement agencies nationwide.”      State v. Sloane, 193 N.J.
423, 433 (2008); see FBI, U.S. Dep’t of Justice, Nat’l Crime

Info. Ctr., https://fas.org/irp/agency/doj/fbi/is/ncic.htm.        By

accessing the NCIC database from his patrol car, Officer Ceci

confirmed that defendant had an outstanding warrant and a

suspended license.

    The dispatcher communicated to Officer Ceci a caution that

defendant was known to carry weapons.     Officer Ceci did not

ascertain the precise source from which the dispatcher obtained

that information, but surmised that it derived from the New

Jersey Judiciary’s Automated Complaint System (ACS), which

maintains “a history of all the warrant activity for a

complaint.”   ACS-Automated Complaint Sys., N.J. Courts,

http://www.judiciary.state.nj.us/ito/acs.html.     The dispatcher

also advised the officer that Henderson had an outstanding

traffic warrant.     The NCIC database included a “caution for

weapons” regarding Henderson.

    Informed that two of the four occupants of the vehicle had

outstanding warrants and were known to carry weapons, Officer

Ceci called for backup.    Sergeant Baccardi and three other

uniformed officers, each driving a patrol car, joined Officer

Ceci at the scene.



                                   7
     Directed by Sergeant Baccardi, the officers decided to

treat the situation as a “high-risk motor vehicle stop,”

utilizing procedures designed to minimize the risk of a violent

incident.   The officers directed defendant and Henderson out of

the car, handcuffed them, and arrested them.     A search incident

to arrest revealed no weapons on either defendant or Henderson.

Some of the officers were assigned to “essentially watch over”

defendant and Henderson, who stood handcuffed on the side of the

highway and were not permitted to return to the vehicle.

     Next, the officers detained, but did not arrest, Carson and

Sanders.1   The officers patted them down and found no weapons.

Carson and Sanders were then directed to stand on the side of

the road, monitored by officers.     Officer Ceci did not observe

Carson or Sanders make any motion that suggested that either was

reaching for a weapon, attempting to hide any object, or

resisting the directions of the officers.    Carson and Sanders

were not allowed access to the vehicle.     As Officer Ceci

observed, they were not licensed drivers and would not have been

permitted to drive the vehicle home.

     Sergeant Baccardi then directed Officer Ceci to conduct a

sweep of the interior of the vehicle to check for weapons.


1  Officer Ceci testified that one of the other officers
mistakenly handcuffed Carson but that Ceci informed the officer
that Carson was not under arrest and the officer immediately
removed the handcuffs.
                                 8
After searching the driver’s seat and adjacent areas, Officer

Ceci searched the front-seat passenger area, where Carson had

left her purse.    Officer Ceci testified that he did not see a

weapon when he initially noticed the purse.    When he picked up

the purse to check the area under it, however, Officer Ceci

“could see and feel a very heavy object in there and . . . could

almost see like, like a heavy object on the bottom.”     He stated

that when he touched the bottom of the purse, he “definitely

could feel the outline of a handgun.”   Officer Ceci immediately

reached into the purse and retrieved a handgun.    He brought it

to his patrol vehicle and “made it safe.”     He then asked the

other officers to place Carson and Sanders in custody because

“we needed to figure out what was going on.”

     Officer Ceci then “attempted to get consent to search the

car from [defendant]”; however, that effort evidently failed

because the officers decided to seek a search warrant.     With

five officers on the scene and the four individuals secured,

Officer Ceci concluded that it would be safe to summon a tow

truck and impound the vehicle pending an application for a

search warrant.2   The vehicle was towed from the scene.   The


2  Asked about steps that he would have taken had he not
impounded the car, Officer Ceci said that he would have tried to
contact the registered owner to determine whether any of the
occupants were authorized to take custody of the car. He said
that the occupants would not have any reason to return to the
car except “to retrieve belongings, if they had any,” and
                                  9
officers later applied for a search warrant, which was granted.

The officers searched the car pursuant to the warrant and found

no weapons or other contraband.

                                  II.

     Defendant was charged with second-degree unlawful

possession of a handgun without a permit, N.J.S.A. 2C:39-

5(b)(1); second-degree possession of a weapon by a convicted

person, N.J.S.A. 2C:39-7; and third-degree hindering

apprehension, N.J.S.A. 2C:29-3(b)(4).3     He was also charged with

four counts involving possession and distribution of a

controlled dangerous substance (CDS), the offenses that were the

subject of the warrant that was outstanding on the date of the

traffic stop.

     Defendant moved to suppress the handgun found by Officer

Ceci during his search of the car.      He argued that the traffic

stop was unconstitutional because he violated no laws and that,

given the number of officers on the scene and the occupants’

cooperation with those officers’ directions, there was no reason




suggested that if he had not found a gun in Carson’s purse,
Carson would have been permitted to retrieve her purse.

3  Henderson and Carson were charged with second-degree unlawful
possession of a handgun without a permit, N.J.S.A. 2C:39-5(b)(1)
and fourth-degree obstructing administration of law, N.J.S.A.
2C:29-1(b). Henderson was also charged with second-degree
possession of a weapon by a convicted person, N.J.S.A. 2C:39-7.
                                  10
to conduct a protective sweep.   The State contended that the

officer’s search of the vehicle was a valid protective sweep.4

     The trial court denied defendant’s motion to suppress.

Finding the testimony of Officer Ceci to be consistent,

credible, and reliable, the court concluded that the traffic

stop was properly based on the officer’s articulable and

reasonable suspicion that defendant had committed traffic

offenses.   The trial court held that the search constituted a

reasonable and lawful protective sweep, which was warranted by

officer safety concerns in light of the alerts that Officer Ceci

received regarding the potential presence of weapons and his

interactions with defendant and his passengers.    The court made

no findings regarding any steps that the officers would have

taken with respect to the vehicle or Carson’s purse had Officer

Ceci not located the handgun in the purse.

     Pursuant to a plea agreement, defendant pled guilty to two

offenses:   second-degree unlawful possession of a handgun and

third-degree possession of a CDS.     He was sentenced to a five-

year prison term with a three-year period of parole

ineligibility on the handgun charge and a five-year prison term




4  The State did not contend that the search in this case was
constitutional pursuant to the automobile exception to the
warrant requirement under the then-prevailing standard of State
v. Pena-Flores, 198 N.J. 6 (2009), overruled by State v. Witt,
223 N.J. 409 (2015) (applying prospectively).
                                 11
with a two-and-a-half-year period of parole ineligibility for

the CDS possession charge, to run concurrently with the sentence

for the weapons charge.

    Defendant appealed the trial court’s denial of his motion

to suppress.     The majority of the Appellate Division panel

concluded that Officer Ceci’s search of the motor vehicle was

not a lawful protective sweep and reversed the trial court’s

determination.    Robinson, supra, 441 N.J. Super. at 46-47.      The

majority reasoned that even if the dispatch reports on prior use

of weapons by defendant and Henderson gave rise to a reasonable

suspicion that there was a weapon in the car, those reports

would not justify the search as a protective sweep.     Id. at 40.

The panel noted that defendant and Henderson were arrested,

handcuffed, and secured, and thus posed no threat that would

warrant a sweep of the car.     Id. at 42-43.   The majority found

no specific, articulable facts to support the conclusion that

either Carson or Sanders was dangerous, or that either passenger

was in a position to gain access to a weapon in the car.        Id. at

42-45.   The panel rejected the State’s assertion that the

community-caretaking exception to the warrant requirement

governs this case and noted that, in the absence of an

applicable exception to the warrant requirement, the “plain-

feel” doctrine was irrelevant.     Id. at 41 n.5, 46-47.



                                  12
    One member of the Appellate Division panel dissented from

the panel’s judgment, finding that the search was justified as

both a valid protective sweep and an exercise of police

community-caretaking functions.    Id. at 51-54.   The dissenting

judge considered the search in this case to be warranted by

factors such as the NCIC warning that defendant and Henderson

might be armed and the group’s presence late at night at “a

motel in an area notorious for drugs.”     Id. at 50-51.   The judge

concluded that Carson and Sanders “posed a potential threat to

the officers if permitted to return to the car to obtain their

belongings” and noted that Officer Ceci indicated that they

would have been allowed to retrieve their belongings had the car

not been impounded.   Id. at 51-52.    The judge also found that

the police officers’ community-caretaking function independently

justified the officers’ search of the car.     Id. at 53-54.

    The State appealed the Appellate Division’s decision as of

right.   R. 2:2-1(a)(2).   We granted the motions of the American

Civil Liberties Union – New Jersey (ACLU) and Seton Hall

University School of Law Center for Social Justice to appear as

amicus curiae.

                                III.

    The State argues that under the totality of the

circumstances presented in this case, the police officers had an

objectively reasonable basis to search the vehicle for a weapon.

                                  13
The State invokes the following factors to justify the search:

the dispatcher’s report of defendant’s and Henderson’s warrants

and a caution for weapons; the evasive and inconsistent

responses of the vehicle’s occupants; the occupants’ purported

uncertainty about the name of the car’s owner; the location of

the car at a motel associated with drugs; the late hour; the

absence of a valid driver’s license; the presence of alcohol;

and the failure of the occupants to use seatbelts.     The State

contends that the search constituted proper community-caretaking

action by the officers.    It argues that Officer Ceci lawfully

determined the presence of the handgun pursuant to the “plain-

feel” doctrine.   The State asserts that the Court should adopt

the reasoning of the dissenting judge and reverse the panel’s

judgment.

    Defendant counters that nothing in the record indicates

that defendant or his passengers were armed, noting that no

witness reported seeing a person with a weapon or furtive

movements in the car.     He asserts that the State presented no

evidence that would support a reasonable suspicion that Carson

or Sanders, the only occupants of the car not arrested and

handcuffed, had access to the handgun in Carson’s purse.

Defendant notes that the passengers were detained away from the

vehicle and that the officers were in a position to ensure that

no one would reach the handgun by locking the vehicle and taking

                                  14
the keys.   Defendant urges the Court to affirm the Appellate

Division’s judgment.

    Amicus curiae the ACLU concurs with defendant’s contention

that the record did not support a reasonable suspicion that

Carson or Sanders presented a danger to the police.   The ACLU

disputes the dissenting Appellate Division judge’s conclusion

that reasonable suspicion arises when a motor vehicle stop

occurs in a high-crime location and at a late hour.   The ACLU

asserts that, even if the outstanding warrants and evasive

answers of defendant and Henderson were relevant to the inquiry,

any indication that defendant and Henderson were dangerous

cannot be imputed to Carson or Sanders.   The ACLU contends that

the community-caretaking exception to the warrant requirement

would apply only if the police officers intended to allow a

member of the public to have access to the vehicle.

    Amicus curiae the Center for Social Justice argues that the

evidence did not substantiate the State’s contention that the

officers reasonably feared that Carson or Sanders could evade

custody and retrieve the handgun from the vehicle, given the

fact that the two passengers had been secured outside the car.

The Center for Social Justice asserts that even if a search of

the car was justified, any such search should have been limited

to a cursory visual inspection, and that officers should have



                                15
been permitted only a pat-down of containers located in the

vehicle.

                               IV.

                               A.

    In our review of the trial court’s decision denying the

motion to suppress, we “must uphold the factual findings

underlying the trial court’s decision so long as those findings

are supported by sufficient credible evidence in the record.”

State v. Rockford, 213 N.J. 424, 440 (2013) (quoting State v.

Robinson, 200 N.J. 1, 15 (2009)).    However, “[w]e owe no

deference to a trial or appellate court’s interpretation of the

law, and therefore our review of legal matters is de novo.”

State v. Hathaway, 222 N.J. 453, 467 (2015).

                               B.

                               1.

    We review this appeal in accordance with familiar

principles of constitutional law.    The Fourth Amendment of the

United States Constitution and Article I, Paragraph 7 of the New

Jersey Constitution guarantee “[t]he right of the people to be

secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures” and set forth the

requirements for warrants.

    Warrantless searches are “permissible only if ‘justified by

one of the few specifically established and well-delineated

                               16
exceptions to the warrant requirement.’”    State v. Witt, 223
N.J. 409, 422 (2015) (quoting State v. Frankel, 179 N.J. 586,

598, cert. denied, 543 U.S. 876, 125 S. Ct. 108, 160 L. Ed. 2d
128 (2004)).   It is the State’s burden to prove that a

warrantless search falls within one or more of those exceptions.

Gamble, supra, 218 N.J. at 425; State v. Bogan, 200 N.J. 61, 73

(2009); State v. Esteves, 93 N.J. 498, 503 (1983).

                                2.

    The State primarily relies on the protective sweep

exception to the warrant requirement.    That exception derives

from the holding of the United States Supreme Court in Terry v.

Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).        In

Terry, the Supreme Court held that a police officer may initiate

an investigatory stop in the presence of “specific and

articulable facts which, taken together with rational inferences

from those facts, reasonably warrant that intrusion.”     Id. at

21, 88 S. Ct. at 1880, 20 L. Ed. 2d at 906.    When an officer

conducts such a stop, he or she may frisk the individual for

weapons without probable cause for the protection of the police

officer “where he has reason to believe that he is dealing with

an armed and dangerous individual.”     Id. at 27, 88 S. Ct. at

1883, 20 L. Ed. 2d at 909.   “Terry stops” are “narrowly drawn

. . . to permit a reasonable search for weapons.”    State v.

Legette, 227 N.J. 460, 473 (2017) (omission in original)

                                17
(quoting Terry, supra, 392 U.S. at 27, 88 S. Ct. at 1883, 20 L.

Ed. 2d at 909).

       The Supreme Court applied the Terry doctrine to a search of

a defendant’s home during his arrest in Maryland v. Buie, 494
U.S. 325, 327, 110 S. Ct. 1093, 1094-95, 108 L. Ed. 2d 276, 281-

82 (1990).   In Buie, the Court authorized a “protective sweep”

exception to the warrant requirement for a search conducted in

conjunction with an arrest, carefully limiting the search to

“spaces immediately adjoining the place of arrest from which an

attack could be immediately launched.”    Id. at 334, 110 S. Ct.

at 1098, 108 L. Ed. 2d at 286.    The Supreme Court mandated that

the protective sweep be “narrowly confined to a cursory visual

inspection of those places in which a person might be hiding”

and that it last “no longer than is necessary to dispel the

reasonable suspicion of danger and in any event no longer than

it takes to complete the arrest and depart the premises.”      Id.

at 327, 335-36, 110 S. Ct. at 1094, 1099, 108 L. Ed. 2d at 281,

287.

       This Court has recognized that the protective sweep

authorized in Buie is “aligned with an evolution of familiar

principles adhered to in this State, which provide law

enforcement officers with critical safety tools to perform their

oft-dangerous tasks.”    Davila, supra, 203 N.J. at 116.     We have,

however, limited the protective sweep of a home to settings in

                                 18
which “(1) police officers are lawfully within private premises

for a legitimate purpose, which may include consent to enter;

and (2) the officers on the scene have a reasonable articulable

suspicion that the area to be swept harbors an individual posing

a danger.”   Id. at 102.   This Court has also imposed strict

constraints on the duration and scope of the protective sweep in

the residential setting.   Ibid.; accord State v. Cope, 224 N.J.
530, 548 (2016).

    The United States Supreme Court applied the protective

sweep exception to the warrant requirement to an automobile

setting in Long, supra, 463 U.S. at 1049, 103 S. Ct. at 3481, 77

L. Ed. 2d at 1220.   There, the Court authorized a circumscribed

search of an automobile’s passenger area to protect the safety

of officers:

         [T]he search of the passenger compartment of
         an automobile, limited to those areas in which
         a weapon may be placed or hidden, is
         permissible if the police officer possesses a
         reasonable belief based on “specific and
         articulable facts which, taken together with
         the rational inferences from those facts,
         reasonably warrant” the officer in believing
         that the suspect is dangerous and the suspect
         may gain immediate control of weapons.

         [Ibid. (quoting Terry, supra, 392 U.S. at 21,
88 S. Ct. at 1880, 20 L. Ed. 2d at 906).]

    In Lund, this Court adopted the constitutional standard

articulated by the Supreme Court in Long and applied that

standard in rejecting the State’s claim that a police officer’s

                                 19
search of a vehicle was a valid protective sweep.        Lund, supra,

119 N.J. at 48-50.    The search reviewed in Lund occurred after

an officer, while approaching a car during a traffic stop,

observed the driver reach toward the back seat and then also

observed a jacket stuffed into the back seat.       Id. at 41.   The

officer asked for the driver’s license and registration and

observed that the driver appeared nervous.       Ibid.   The officer

removed the occupants from the vehicle and patted them down, but

found no weapons.     Id. at 41-42.    He then returned to the car,

pulled the jacket from the back seat, and found a towel

protruding from the seat.    Id. at 42.    Beneath the towel, the

officer found a large envelope containing cocaine.       Ibid.   This

Court held that those circumstances did not give rise to “a

specific particularized basis for an objectively reasonable

belief that the defendants were armed and dangerous.”        Id. at

48.   Accordingly, the Court held that the cocaine located during

the search should be suppressed.       Ibid.

      In the distinct factual setting of Gamble, supra, this

Court upheld an automobile search as a lawful protective sweep.
218 N.J. at 431-33.    There, two anonymous 9-1-1 calls to police

-- the first reporting “shots fired” and the second stating that

a man was sitting in a tan van with a gun in his lap -- prompted

a police officer to conduct an investigatory stop of a vehicle

matching the second caller’s description.       Id. at 418-19.

                                  20
Weapons drawn, two officers approached the van; one officer

observed the defendant driver and his passenger “moving

frantically inside the vehicle, as if trying to hide something.”

Id. at 419 (internal quotation marks removed).    When the lead

officer ordered the occupants from the vehicle, the passenger

complied, but the defendant aborted his exit from the vehicle

and tried to return to the driver’s seat.    Id. at 419-20.   The

officer struck the defendant, pulled him from the van, frisked

him for weapons, and transferred him to the custody of the

backup officer.   Id. at 420.   The lead officer then returned to

the van, searched it, and found a handgun and shell casings.

Ibid.

    The Court held that “[a]n officer lawfully stopping a

vehicle may conduct a protective frisk of the passenger

compartment if he has a reasonable suspicion that the individual

is dangerous and may gain immediate access to weapons.”    Id. at

431-32 (citing Long, supra, 463 U.S. at 1049, 103 S. Ct. at

3481, 77 L. Ed. 2d at 1220; Lund, supra, 119 N.J. at 48).

Gamble reiterated a court’s obligation to determine, in a fact-

sensitive inquiry, “whether the totality of the circumstances

provided the officer with an articulable and particularized

suspicion that the individual was involved in criminal activity,

within the context of the officer’s relative experience and

knowledge.”   Id. at 432.   The Court noted that in light of the

                                 21
defendant’s conduct and the officers’ failure to find a weapon

on the person of either occupant, “[t]he risk to officers and

public safety, which underpinned this Court’s holding in

Davila,” was “equally present” in that case.   Id. at 433.

Concluding that the sweep was warranted by concerns of officer

safety and appropriately constrained to the passenger

compartment, the Court upheld its constitutionality.    Ibid.

    The Supreme Court’s decision in Long and this Court’s

opinions in Lund and Gamble thus define the standard for a valid

protective sweep of an automobile following a traffic stop:     the

State must present specific and articulable facts that,

considered with the rational inferences from those facts,

warrant a belief that an individual in the vehicle is dangerous

and that he or she “may gain immediate control of weapons.”

Long, supra, 463 U.S. at 1049, 103 S. Ct. at 3481, 77 L. Ed. 2d

at 1220; see also Gamble, supra, 218 N.J. at 431-32.    The

protective sweep exception in the automobile setting does not

turn solely on the potential presence of a weapon in a vehicle.

Instead, it addresses the imminent danger to police when a

driver or passenger will be permitted access to a vehicle that

may contain a weapon or may be in a position to evade or

overpower the officers at the scene.   See Gamble, supra, 218

N.J. at 431-32; Lund, supra, 119 N.J. at 48.   That standard

governs this appeal.

                               22
    As a threshold matter, the record contains sufficient

credible evidence to support the trial court’s finding that, in

light of Officer Ceci’s observations of defendant’s driving,

there were specific and articulable facts giving rise to

reasonable suspicion that defendant had committed motor vehicle

violations and that the traffic stop was therefore lawful.     See

Gamble, supra, 218 N.J. at 431 (holding that circumstances

created reasonable suspicion for investigatory stop); State v.

Nishina, 175 N.J. 502, 512 (2003) (same).

    We disagree, however, with the trial court’s conclusion

that Officer Ceci’s search of the car was a valid protective

sweep.   There is no doubt that Officer Ceci’s concerns that

defendant and Henderson could be armed were justified.     Prompted

by the dispatcher, the officer properly relied on information

provided by the NCIC database, which is used nationwide to

protect police officers “who are at risk when they approach

individuals during a traffic stop.”    Sloane, supra, 193 N.J. at

434 (citing United States v. Finke, 85 F.3d 1275, 1280-81 (7th

Cir. 1996) (recognizing that concerns for officer safety warrant

criminal history check during traffic stop)).   The setting in

which the stop took place -- late at night in an area known for

crime -- and the evasive and contradictory comments of defendant

and Henderson provided further support for a reasonable

suspicion that a weapon was present.   Moreover, the fact that no

                                23
weapons were found when defendant and Henderson were frisked did

not obviate the need for concern.    See Gamble, supra, 218 N.J.

at 432-33 (“The officers’ reasonable concerns for their safety

and the safety of others did not evaporate when they failed to

find a weapon on either defendant or his passenger.”).

    Officer Ceci, however, addressed the potential danger with

prompt and effective action.   Because Officer Ceci summoned four

backup officers, the officers outnumbered the occupants of the

vehicle.   The officers arrested, frisked, handcuffed, and took

into custody the two individuals with outstanding warrants,

defendant and Henderson.   They directed Carson and Sanders, who

were cooperative, to an area away from the vehicle and carefully

monitored them.   The officers thus assumed and maintained

control of the vehicle and the scene.    In light of that prudent

police work, none of the four occupants was given an opportunity

to return to the car.   None was in a position to gain access to

any weapon -- the handgun in the vehicle, or the officers’

service weapons -- as might have happened had Officer Ceci

attempted to conduct the traffic stop alone, or with a single

partner.   In short, the record did not reveal specific and

articulable facts that, at the time of Officer Ceci’s search of

the vehicle, would reasonably warrant the conclusion that any of

the vehicle’s four occupants was potentially capable of gaining



                                24
“immediate control of weapons.”    Long, supra, 463 U.S. at 1049,
103 S. Ct. at 3481, 77 L. Ed. 2d at 1220.

    Accordingly, we conclude that the search of the car was not

within the protective sweep exception to the warrant

requirement.

                                  3.

    The dissenting judge in the Appellate Division panel stated

that the search of the vehicle was independently justified by a

second exception to the warrant requirement:    the community-

caretaking doctrine.   We briefly address that conclusion.

    The community-caretaking doctrine originated in the United

States Supreme Court’s decision in Cady v. Dombrowski, 413 U.S.
433, 93 S. Ct. 2523, 37 L. Ed. 2d 706 (1973).   There, the

Supreme Court stated that local police officers frequently

“engage in what, for want of a better term, may be described as

community caretaking functions, totally divorced from the

detection, investigation, or acquisition of evidence relating to

the violation of a criminal statute.”    Id. at 441, 93 S. Ct. at

2528, 37 L. Ed. 2d at 715.   The Supreme Court upheld the search

of the trunk of an impounded car that revealed evidence of a

police officer’s involvement in a murder because the search was

not conducted to investigate the murder but to secure the

officer’s service revolver after he was in an alcohol-related

accident.   Id. at 436-37, 93 S. Ct. at 2525-26, 37 L. Ed. 2d at

                                  25
712.   The Court held that because of the potential risk to the

public “if an intruder removed a revolver from the trunk of the

vehicle,” the search was a reasonable exercise of the police

community-caretaking function.   Id. at 447, 93 S. Ct. at 2531,
37 L. Ed. 2d at 718.

       The Supreme Court has also authorized, on community-

caretaking grounds, a search of an impounded vehicle in

accordance with routine procedures, without a specific

indication that a weapon might be found.   South Dakota v.

Opperman, 428 U.S. 364, 368-69, 96 S. Ct. 3092, 3097, 49 L. Ed.
2d 1000, 1005 (1976).

       In State v. Hill, this Court cited Cady and Opperman for

the principle that the police community-caretaking role may

justify the warrantless search of an impounded vehicle.      115
N.J. 169, 176-78 (1989).    The Court recently observed that its

application of the community-caretaking doctrine in Hill was

“only in the ‘impounded automobile’ context” and that “[u]nder

our state law jurisprudence -- outside of the car-impoundment

context -- warrantless searches justified in the name of the

community-caretaking doctrine have involved some form of exigent

or emergent circumstances.”   State v. Vargas, 213 N.J. 301, 318,

326 (2013); see also Bogan, supra, 200 N.J. at 78-80 (upholding

constitutionality of officer’s entry into apartment when, after

reports that child had been sexually assaulted in apartment,

                                 26
officers heard adult male voice and observed another child in

residence who stated he was home alone); State v. Diloreto, 180
N.J. 264, 271, 280-81 (2004) (noting that although community-

caretaking doctrine “is not limitless,” it justified search of

individual, whose name matched that of “endangered” person on

NCIC alert list, found asleep in car with engine running).

     This case does not fit within the narrow parameters of the

community-caretaking doctrine as applied to the search of a

motor vehicle.   When Officer Ceci conducted his search, no

member of the public was imperiled by the presence of the

handgun in the car.   The officers had not contacted a tow

operator to begin the process of impounding the car.    They had

not authorized the vehicle’s owner or occupants -- or anyone

else -- to drive it away from the scene.     They maintained

complete control of the vehicle.     There was, in short, no

potential threat to any person’s safety warranting application

of the community-caretaking doctrine at the time that the search

took place.5


5  Because Officer Ceci was not lawfully in the passenger
compartment when he picked up the purse and noted the presence
of the handgun, we do not reach the issue of whether the “plain-
feel” exception recognized in Minnesota v. Dickerson, 508 U.S.
366, 113 S. Ct. 2130, 124 L. Ed. 2d 334 (1993), applies to this
case. See State v. Gonzales, 227 N.J. 77, 104 (2016) (“Plain
view, in most instances, will not be the sole justification for
a seizure of evidence because police must always have a lawful
reason to be in the area where the evidence is found.”); State
v. Mann, 203 N.J. 328, 341 (2010) (finding plain view exception
                                27
    We therefore concur with the Appellate Division majority

that Officer Ceci’s search was not justified under the

community-caretaking exception to the warrant requirement.

                               C.

    Our determination that this case is not within the

protective sweep or community-caretaking exceptions to the

warrant requirement does not end the analysis.   In light of the

officers’ continued control over the vehicle, their reasonable

concern that one or more occupants could have been armed, and

the uncertain status of the vehicle’s owner, it may have been

inevitable that the handgun would have been discovered as

officers engaged in constitutional law enforcement practices.

Consequently, the inevitable discovery exception to the

exclusionary rule is potentially relevant to this case.

    The inevitable discovery exception derives from the

principle that “the deterrent purposes of the exclusionary rule

are not served by excluding evidence that, but for the

misconduct, the police inevitably would have discovered.”    State

v. Sugar, 100 N.J. 214, 237 (1985); see also Nix v. Williams,

467 U.S. 431, 442-44, 104 S. Ct. 2501, 2508-09, 81 L. Ed. 2d
377, 386-87 (1984) (recognizing inevitable discovery exception




appropriate when police officer lawfully approached vehicle to
question occupants and then looked through window to see plastic
bags suspected to contain drugs in plain view).
                               28
under Fourth Amendment).    In Sugar, supra, this Court

acknowledged that “[b]ecause satisfaction by the State of the

exception’s requirements involves proof of hypothetical

independent sources of obtaining the evidence, the exception’s

application is sometimes problematical.” 100 N.J. at 237.

    Because “[t]he State itself is directly responsible for the

loss of the opportunity lawfully to obtain evidence,” it must

“make a strong showing that, by the admission of the evidence,

it is in no better position than it would have enjoyed had no

illegality occurred.”   Id. at 239-40.   The Court, therefore,

required the State to prove inevitable discovery by clear and

convincing evidence, a higher standard than that imposed by

federal law.   Compare id. at 240 (“The State must show by clear

and convincing evidence that had the illegality not occurred, it

would have pursued established investigatory procedures that

would have inevitably resulted in the discovery of the

controverted evidence, wholly apart from its unlawful

acquisition.”), with Nix, supra, 467 U.S. at 444, 104 S. Ct. at

2509, 81 L. Ed. 2d at 387-88 (imposing preponderance of evidence

standard on prosecution).

    The suppression hearing record is insufficient for this

Court to determine whether the inevitable discovery exception

applies.   That record, for example, does not reveal the steps

that Officer Ceci and his colleagues would have taken had they

                                 29
not found the gun and impounded the vehicle to seek a warrant.

The trial court made no findings as to how the officers would

have handled the vehicle, Carson’s purse, and any items within

it, had Officer Ceci not discovered the weapon.6

     An expanded record, however, may support an application of

the inevitable discovery exception in this case.   By virtue of

the NCIC notification for weapons and outstanding warrants, the

officers were alerted to the potential presence of a weapon.

Other than defendant’s statement that the car was owned by a

friend whom he could not name, the officers had no information

about the relationship between the occupants and the vehicle’s

owner.   The State may wish to argue that it would be justified

in conducting a search prior to releasing the vehicle to the

owner, or someone designated by the owner.   See Cady, supra, 413

U.S. at 436-37, 93 S. Ct. at 2525-26, 37 L. Ed. 2d at 712

(upholding search of trunk of impounded car known to contain

weapon); Hill, supra, 115 N.J. at 176-78 (finding that




6 Officer Ceci’s affirmative response to the question whether
Carson “would have been free to retrieve her belongings,
including her purse from the vehicle,” does not clarify what
would have occurred absent the search of the passenger
compartment. The officer did not specify whether he would have
taken the purse from the car in order to return it to Carson --
a measure consistent with the precautions that he and his fellow
officers took to keep the occupants away from the vehicle -- or
allowed her to reenter the vehicle herself to recover it.
                                30
community-caretaking role may justify search of impounded

vehicle).

    Alternatively, had the officers lawfully impounded the car,

the circumstances might have justified an inventory search.       See

Opperman, supra, 428 U.S. at 369, 96 S. Ct. at 3097, 49 L. Ed.
2d at 1005 (identifying protection of inventoried property,

protection of police and other bailees from false claims of

property loss, and safeguarding of police from potential danger

as objectives of inventory search); State v. Mangold, 82 N.J.
575, 577 (1980) (stating constitutional standard for inventory

search after lawful impoundment); State v. Slockbower, 79 N.J.
1, 10-11 (1979) (same).

    On remand, the trial court should afford the State an

opportunity to meet its burden to prove by clear and convincing

evidence that the weapon in Carson’s purse inevitably would have

been discovered by lawful means.       See Sugar, supra, 100 N.J. at

239-40.     If the State meets that burden, defendant’s conviction

should not be disturbed.     If the State does not meet that

burden, the trial court should enter judgment vacating

defendant’s conviction for unlawful possession of a weapon.       See

State v. Keaton, 222 N.J. 438, 451 (2015) (rejecting inevitable

discovery exception in absence of evidence that police officers

would have discovered contraband by lawful means); State v.

K.W., 214 N.J. 499, 511 (2013) (finding inevitable discovery

                                  31
exception inapplicable because of wiretap statute’s exclusionary

rule); State v. Worthy, 141 N.J. 368, 390-92 (1995) (same).   We

offer no view on the resolution of any issues raised on remand.

                               V.

    The judgment of the Appellate Division is modified and

affirmed, and the matter is remanded to the trial court for

proceedings consistent with this opinion.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
FERNANDEZ-VINA, SOLOMON, and TIMPONE join in JUSTICE PATTERSON’s
opinion.




                               32